Citation Nr: 0101850	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella

INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent; 
right ankle shell fragment wound scar, currently evaluated at 
10 percent; and left leg and left foot shell fragment wound 
scar, currently evaluated as noncompensable, with a combined 
schedular evaluation of 70 percent.

3.  The veteran's service-connected PTSD is sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his service-connected PTSD renders 
him unemployable, and that therefore, he is entitled to TDIU.  
The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§ 3.341(a), 4.19 (2000).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2000).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (2000) may still prevail in a 
TDIU claim if he is able to meet the requirements of 38 
C.F.R. § 4.16(b) (2000).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (2000).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b) (2000).

In this case, the veteran is service-connected for PTSD, 
currently evaluated at 70 percent; right ankle shell fragment 
wound scar, currently evaluated at 10 percent; and left leg 
and left foot shell fragment wound scar, currently evaluated 
as noncompensable, with a combined schedular evaluation of 70 
percent.  Therefore, the veteran meets the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a) (2000), as he 
has one disability ratable at 60 percent or more and a 
combined rating of 70 percent.

In the veteran's formal application for TDIU submitted in 
January 1999, he reported that he last worked full-time in 
October 1995 as a housekeeper at the VA Medical Center.  He 
identified his educational level as two years of college.  VA 
treatment records show that the veteran was seen with 
increasing anxiety, nightmares, insomnia, and depression in 
January and March 1999.  The veteran reported that he no 
longer drove and that he was withdrawn and stayed in the 
house most of the time.  On both occasions, he was described 
as unemployable and assigned a Global Assessment of 
Functioning (GAF) score of 38-40.

During a VA examination in February 1999, the veteran 
reported that he had never been hospitalized for PTSD and 
that he used Prozac daily and clonazepam as needed for sleep.  
He claimed that he had been unable to work for the past 4 or 
5 years.  His reported symptomatology included daily 
nightmares, decreased sleep, intrusive thoughts, social 
isolation, anger and irritability, inability to get along 
with others, paranoia, depression, and anxiety.  He had been 
married for approximately 31 years and depended on his wife 
for everything.

The veteran became emotional and anxious when speaking of 
Vietnam.  The examiner stated that the veteran was 
significantly impaired, socially and industrially.  However, 
the examiner was uncertain as to the veteran's employability.  
He stated that if the veteran continued to take medication 
and receive treatment for his PTSD, he apparently could work 
in a low stress environment with minimal interaction with 
others.  The veteran was assigned a GAF score of 50.

A February 1999 statement submitted by the veteran's employer 
reported that the veteran had worked full-time as a 
housekeeping aide from January 1991 to April 1995, when he 
was placed on retirement disability.  An attached time and 
attendance sheet for January to April 1995 showed that the 
veteran used 13.75 hours of annual leave, 75.25 hours of sick 
leave, and 213 hours of unpaid leave.

During a VA examination in March 1999, the veteran reported 
that he continued to have pain in the areas of his shell 
fragment wounds and that it was exacerbated by activity.  
Upon examination, he walked with a normal gait and cadence.  
Nonpitting edema of the right ankle was observed.  The x-ray 
reports of the ankles showed bilateral spurring changes of 
the calcaneus.  The x-ray report of the right tibia and 
fibula revealed nonfused or partially fused anterior tibial 
tuberosity and mild degenerative changes.  The veteran was 
diagnosed with chronic pain of lower extremities, scar to 
left medial malleolus, and brown discoloration of skin of 
ankles and feet.  During a subsequent scars examination,the 
examiner observed a 1/2 centimeter scar of the left medial 
malleolus and a 3 centimeter scar of the left anterior tibial 
region, both status post shrapnel wounds.  They were well 
healed, with no drainage or tissue breakdown.  There was a 
freckled brownish appearance to the skin on both lower 
extremities.

A VA outpatient entry dated August 1999 noted that the 
veteran was upset and talkative.  His symptoms were evaluated 
as severe and included sleeplessness, nightmares, social 
withdrawal, flashbacks, depression, and anxiety.  The veteran 
was described as unemployable. 

In an October 1999 letter, the veteran's VA clinical 
psychologist opined that the veteran displayed serious 
symptoms of PTSD.  These symptoms negatively impacted his 
ability to work, his family relationships, and his 
interactions with coworkers and others.  He had problems with 
irritability due to sleep deprivation and intrusive thoughts 
of the war hampered his ability to think and perform tasks.  
He had difficulty working and associating with others and had 
negative verbal encounters with supervisors and coworkers.  
His most severe symptoms were anger and depression.  

The veteran appeared at a hearing before the RO in September 
1999.  He testified that he received treatment for his PTSD 
approximately once per month and that he used three 
prescription medications for his PTSD.  He had last worked 
full-time in 1995 when he was placed on disability from the 
VA Medical Center because of his left arm.  He worked on a 
farm approximately one year ago on an as-needed basis but 
could not get along with the other employee.  His claim for 
Social Security Administration benefits had been denied and 
was presently under appeal.  He had been unable to find a job 
where he did not have to interact with people.  He believed 
that his worst symptom was the inability to sleep.  The 
veteran's wife testified that his symptoms were worsening and 
that their family life had deteriorated.  She also submitted 
a statement in November 1999 that described the severity of 
his symptoms.

The Board concludes that the veteran's service-connected 
PTSD, when evaluated in association with his educational and 
occupational history, and other service-connected 
disabilities, precludes substantially gainful employment.  
Notably, the veteran is presently evaluated at 70 percent for 
his service-connected PTSD and the treatment records 
illustrate that this disability has continually worsened.  
The Board accords more weight to the findings made in the 
outpatient records and by the treating psychologist than to 
the opinion of the VA examiner.  The treatment records show 
that the veteran was determined to be unemployable on several 
occasions and the letter submitted by the psychologist 
identified several specific symptoms that impaired the 
veteran's employability.  The outpatient records also 
assigned a GAF score of 38-40, indicating some impairment in 
reality testing or communication, or major impairment in 
several areas.

Moreover, the Board notes that even the VA examiner stated 
that he was uncertain as to the veteran's employability.  His 
opinion concerning the veteran's ability to work was based on 
the fulfillment of several criteria, including low stress and 
minimal social interaction.  However, the veteran must be 
able to secure or follow a substantially gainful occupation, 
not merely marginal employment.  The Board may not reject a 
claim for TDIU without producing evidence that the veteran 
can perform work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 8 Vet. App. 539 
(1996).  Taking into consideration the veteran's lack of 
training or higher education, the severity and progression of 
his service-connected PTSD, and resolving all doubt in favor 
of the veteran, the Board concludes that the evidence 
supports a grant of TDIU.


ORDER

A total disability evaluation based on individual 
unemployability is granted.




		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals



 

